                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            DOCKET NO. 1:19-cv-00093-FDW


 THOMAS GRADY CRAWFORD,                          )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )
                                                 )                      ORDER
 NANCY A. BERRYHILL,                             )
 Acting Commissioner of Social Security,         )
                                                 )
        Defendant.                               )
                                                 )

       THIS MATTER is before the Court on Plaintiff Thomas Grady Crawford’s Motion to

Dismiss pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure (Doc. No. 10). Plaintiff’s

Motion to Dismiss is hereby GRANTED, and this civil action is hereby DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED.

                                          Signed: August 22, 2019
